Citation Nr: 1522947	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), traumatic brain injury (TBI), and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.  He was awarded the Purple Heart among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA Regional Office (RO) in Wichita, Kansas.

In September 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran's treatment records show a diagnosis of obstructive sleep apnea following a sleep study in April 2011.  At his hearing, the Veteran submitted additional information consisting of articles relating sleep disturbances to PTSD, TBI, and asthma, as well as a statement from his wife that he had snoring and sleep disturbances after returning from Iraq.  As this new evidence suggests that the Veteran's current sleep apnea may be related to his service, to include being secondary to the service-connected PTSD, TBI, and asthma, the Board concludes that a remand is necessary to afford the Veteran a VA examination. 


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Wichita VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing (1)-(2) above, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep apnea is directly related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD, TBI, and asthma [If sleep apnea is found to have been aggravated by his service-connected PTSD, TBI, and/or asthma, the examiner should quantify the approximate degree of aggravation.]  

The examiner should address the articles submitted by the Veteran showing relationships between sleep disturbances and PTSD, TBIs, and asthma, as well as the statement from the Veteran's wife that he had symptoms of snoring and sleep disturbances after returning from Iraq.  The examiner should also consider the Veteran's contention, in essence, that the disability developed due to environmental exposures in Iraq.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




